PER CURIAM.
Epitomized Opinion
Published Only in Ohio Law Abstract
• This was an action for a restraining order. In 1890 various churches belonging to the Evangelical Association withdrew, not because of difference of doctrine; but of policy. Later these two organizations decided to reunite. A basis of union was agreed upon by the representatives of both organizations, and said union was accomplished, the name of the reunited organization being the Evangelical Church. The proper tribunal passed upon the legality of this merger. In Greensburg, Summit County, Ohio, there were two churches, one known as the Trinity Church and the other the Emanuel Church, which belonged to these two organizations. Each church owned its own property. The hgreement of union was presented to the members of these churches, and the agreement was approved by a majority of the members of the Trinity Church. Thereupon certain members not voting for the approval of the agreement brought this action to enjoin the Church from so doing. An appeal was prosecuted to the Court of Appeals, where the Court held:
1. Each merger being accomplished and approved by the supreme judicial bodies of each of said organizations, the churches completing said organization became a part of such merged organization, and the churches and the properties held by them became a part of and subject to such merged organization, in accordance With the doctrine, discipline and ecclesiastical law of such merged organization and the basis of union agreed upon.
Attorneys — Mottinger & Evans, Akron, for Burkett et al; Treadway & Marlatt, Cleveland, and Waters, Andress, Southworth, Wise &' Maxon, Akron, for Stake et al.
2. 10054 GC. has no application to such a situation and that said agreement does not have the effect of a sale of the property.
3. The Court will not interfere with such proposed action so long as the same is in accordance with the rules and discipline of the Church.
4. A majority vote is all that was required under church rules.